                                          Case 3:20-cr-00106-WHO Document 45 Filed 09/30/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                        Case No. 20-cr-00106-SI-1 (WHO)
                                                       Plaintiff,
                                   8
                                                                                          ORDER REFERRING DEFENDANT
                                                 v.                                       MATTHEW DEVON BUTLER
                                   9
                                                                                          PURSUANT TO ATIP
                                  10     MATTHEW DEVON BUTLER,
                                                       Defendant.
                                  11

                                  12          As defendant Butler has been accepted into the Alternatives to Incarceration Program
Northern District of California
 United States District Court




                                  13   (“ATIP”), this matter is reassigned to Hon. William H. Orrick for all further proceedings. Any

                                  14   previously scheduled hearings are vacated.

                                  15          All future filings shall bear the new initials WHO immediately after the case number.

                                  16          IT IS SO ORDERED.

                                  17   Dated: September 30, 2020

                                  18
                                  19
                                                                                                  SUSAN ILLSTON
                                  20                                                              United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
